Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (KR 101647797 B1; also listed WO 2010/141370), and further in view of Chen (US 2015/0087991 A1).
Regarding claim 1, Wegener teaches an ultrasound device, comprising:
a first application-specific integrated circuit (ASIC) [claim 20 “An integrated circuit device having a plurality of analog inputs for receiving a plurality of analog ultrasound signals and a plurality of data ports in a digital interface”] and comprising serial-deserialized (SERDES) 
a second ASIC comprising SERDES receive circuitry [pg. 64 describes deserializer following SERDES serial converter transmission; pgs. 71-72 bridging “In the ultrasound system, the preferred embodiment of the present invention integrates the banks of ADCs 120 and the compressor 210 into a single application specific circuit (ASIC) device. … Alternate implementations include compression operations in separate devices coupled to the output of the parallel ADC device. The compression operations may be implemented in a programmable processor such as an ASIC…[d]epending on the structure of the ultrasound system, the decompressor 240 may be included in the same device or other device as the ultrasound signal processor 130. Decompression operations may be implemented within the ASIC or FPGA.”];
a SERDES communication link coupling the SERDES transmit circuitry of the first ASIC and the SERDES receive circuitry of the second ASIC [pg. 56, col. 1, para. 4 “Digital Interface for Data Converters is a digital interface that is used to reduce the number of active data ports from a plurality of ADCs in order to reduce the number of active data ports in a digital interface.”; pg. 73, para. 3 “In a system architecture in which the ADC bank 120 and the compressor 210 are housed in a transducer head, the digital interface 220 may be a wired or wireless communication link. For a wired communication link, a digital interface may be implemented by a PCIe cable link or a fiber optic link. pg. 62, para. 3 data ports 270i may use a serializer-deserializer (SerDes) interface for data transmission];

wherein the second ASIC further comprises integrated digital processing circuitry comprising one or more of a digital filter, digital beamforming circuitry, digital quadrature demodulation (DQDM) circuitry, averaging circuitry, digital dechirp circuitry, digital time delay circuitry, digital phase shifter circuitry, digital summing circuitry, digital multiplying circuitry, requantization circuitry, waveform removal circuitry, image formation circuitry, backend processing circuitry [pg. 54, col. 1, para. 4 “An alternative to beamforming involves either analog beamforming before the ADC or digital beamforming after the ADC.”; pg. 54, para. 1 “Conventional operations, including filtering, logarithmic conversion, detection and digital scan conversion, are applied to the decompressed samples for image formation and display.”; pg. 60, para. 3 “… a bandpass filter may be applied to the beamforming samples in a frequency band centered on the required frequency, or the DDC 170 may apply beamforming samples to an 
Wegner teaches an application specific circuit (ASIC) device containing a parallel ADC, or alternatively separate devices coupled to the output of the parallel ADC device and implemented in a programmable processor such as an ASIC, where interface is achieved with high speed SerDes connection. While Wegner teaches an ultrasound transducer driven by electrical signals to transmit ultrasound pulses, the term pulser is not explicitly used. However, Chen teaches a pulser [fig. 1 shows ultrasonic transducer array #120 mounted to control logic #170 and interfacing with #150 pulser; 0061 ultrasonic transducer array on an ASIC, where transceiver elements #140 are connected to each transduce element and 0062 transceiver element includes a transmitter pulser circuit #141 and a low noise amplifier #142… The ASIC 130 can further include an analog-to-digital converter (ADC) 180 and a digital signal processor (DSP) 190.].

    PNG
    media_image1.png
    772
    723
    media_image1.png
    Greyscale

It would have been obvious to combine the teaching of driving circuitry for generating an ultrasound pulse as taught by Wegner, with the explicit teaching of Chen of a pulsar mounted to an ASIC below each ultrasonic element/array because integrating driving circuitry with transducer element allows for a more compact overall device.
Regarding claim 16, Wegener also teaches the ultrasound device of claim 1, wherein: the SERDES communication link has a data rate of approximately 2-5 gigabits/second [pg. 62, para. 3 “LVDS data transmission has desirable characteristics including maximum data rate of 3.125 Gbps, low noise and low power consumption. Differential signaling requires two I / O pins, referred to as LVDS pairs per channel output, one for a positive differential output and the other for a negative differential output.”].
Regarding claim 21, Wegnener also teaches the ultrasound device of claim 1, wherein the SERDES communication link is a first SERDES communication link of multiple SERDES 
Regarding claim 22, Wegener also teaches the ultrasound device of claim 1, wherein: the analog-to-digital converter (ADC) is one of multiple ADCs; and the SERDES transmit circuitry is configured to receive data from the multiple ADCs in a multiplexed fashion [pg. 62, para. 3 “Since the compressed samples have fewer bits per sample than the original ultrasound signal samples, the compressed samples use the lesser data ports than the uncompressed samples to provide digital interface … is a block diagram of an ultrasound system that includes multiplexing compressed samples for transmission over fewer data ports. In this example, ADC bank 120 generates an N-number of the ADC (120i), ADC1 to include a ADCN, the N ADC output stream of signal samples in the channels 120i, X 1 to X N. Compression units (210i) is to generate corresponding streams of compressed samples in the N number of the compressor output (211i), Y 1 to Y N.”].
Regarding claim 23, Wegener also teaches the ultrasound device of claim 1, wherein the ADC of the first ASIC is disposed electrically between the integrated analog processing circuitry [pg. 59 describes that AFE 114 may include a low noise amplifier (LNA), a variable gain amplifier (VGA) and a low pass filter for each analog signal channel 113i.] and the SERDES transmit circuitry of the first ASIC [fig. 10 then next shows ADCs #120 connected by way of multiplexers to SERDES serializers #262].

    PNG
    media_image2.png
    602
    483
    media_image2.png
    Greyscale


Claims 6 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (KR 101647797 B1) and Chen (US 2015/0087991 A1)as applied to claim 1, and further in view of Haider (US 2010/0174195 A1).
Regarding claim 6, Wegener does not explicitly teach … and yet Haider teaches the ultrasound device of claim 1, wherein the SERDES communication kink comprises a through-silicon via (TSV). [0026 “The ASIC 230 is formed on a routing substrate 220 having an upper 
It would have been obvious to substitute the wired connection of Wegener with the through vias i.e., plated-through holes of Haider because plated through holes are a common means of connecting stacked semiconductor dies used in semiconductor manufacturing.
Regarding claims 24-25, Wegener teaches the ultrasound device of claim 23, further comprising a [circuit board] [pg. 72 motherboard mounted IC … ADC bank and the compressor are mounted on a data acquisition card], wherein the SERDES communication link comprises a trace of the PCB [pg. 73, para. 3 wired communication link], and the SERDES receive circuitry of the second ASIC is disposed between the trace of the PCB [pg. 73, para. 3 describes a data interface for both serialization and deserialization] and the integrated digital processing circuitry of the second ASIC [pg. 72-73 describes a first ASIC with integrated ADC and other functions integrated with the first ASIC or alternatively in other ASICs; pg. 61-62 bridging After transmission via the digital interface 220 … the decompressor 240 decompresses the compressed samples retrieved from the capture memory. Receive beamformer 160 applies beamforming operations to decompressed samples to form a sequence of beamforming samples in each beamformer output channel 161i. As described in connection with FIG. 2, digital downconversion and / or filtering may be applied to decompression samples before beamforming operations.].
Wegener refers to motherboards and data acquisition card along with SERDES communication between components. However Haider explicit refers to a printed circuit board [0023 traces formed in circuit boards; 0031 through-flex vias; 0037 plurality of flexible circuits 
It would have been understood by one skilled in the art reading Wegener regarding multiple ASICs providing different functions and communicating via high speed SERDES serial interface, that the ASICs may be mounted on printed circuit boards and routed with traces and through-flex vias as taught by Haider so that the circuits may be mechanically supported and stacked to use up less space.
Regarding claim 26, Wegener as modified by Haider teaches the ultrasound device of claim 1, further comprising a printed circuit board (PCB) [0009 the circuit board. A first of the integrated circuits is positioned in a first plane and a second of the integrated circuits is positioned in a second plane parallel with the first plane, with the first integrated circuit including a plurality of bond pads formed along a surface thereof, with the circuit unit including bond wires extending from some of the bond pads on the first integrated circuit to the second circuit to provide connections between the first and second integrated circuits.], wherein the first and second ASICs are both coupled to the PCB [0005 multiple ASICs; 0022 transmitter ASIC, receiver ASIC].
Regarding claim 27, Wegener as modified by Haider teaches the ultrasound device of claim 1, further comprising a device comprising a plurality of ultrasonic transducers, wherein: the pulser of the first ASIC is configured to provide a plurality of pulses to respective ultrasonic transducers of the plurality of ultrasonic transducers, and the plurality of ultrasonic transducers are configured to generate acoustic waves in response to receiving the plurality of pulses [0080 When multiple pulsers 500 on one line (510,520) are driven by the same driver (515, 525), their CMUT elements acoustic outputs combine in space. These elements are effectively in parallel and behave as a larger CMUT element with bigger acoustic energy output.].

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (KR 101647797 B1) and Chen (US 2015/0087991 A1)as applied to claim 1, and further in view of Savord (WO 2018/041635).
Regarding claim 9, Wegener does not explicitly teach … and yet Savord teaches the ultrasound device of claim 1, wherein the first ASIC is implemented in a first technology node, the second ASIC is implemented in a second technology node, and the first technology node is different than the second technology node [abstract “microbeamformer comprises one or more analog ASICs…one or more digital ASICs…”; col. 4:30-35 “…the first feature size is equal to or larger than 0.18 um.”; col. 5:5-10 “…the digital integrated circuit further comprises a digital ASIC. Preferably, the second integrated circuit process is suitable for high density digital integrated circuitry. Also preferably, the second feature size is equal to or smaller than 65 nm.”].
It would have been obvious to implement the multiple ASIC/chips of Wegener with the feature sizes as taught by Savord so that density may be traded off for higher/lower voltage capability as needed (typically higher voltage for transmission pulses).
Regarding claim 10, Wegener as modified by Savord also teaches the ultrasound device of claim 9, wherein the second technology node is a smaller technology node than the first technology node [abstract; col. 4:30-35; col. 5:5-10].
Regarding claim 11, Wegener as modified by Savord also teaches the ultrasound device of claim 9, wherein the second technology node is 65 nm, 80 nm, 90 nm, 110 nm, 130 nm, 150 nm, 180 nm, 220 nm, 240 nm, 250 nm, 280 nm, 350 nm, or 500 nm [abstract; col. 4:30-35; col. 5:5-10].
Regarding claim 12, Wegener as modified by Savord also teaches the ultrasound device of claim 9, wherein the first technology node is 90 nm, 80 nm, 65 nm, 55 nm, 45 nm, 40 nm, 32 nm, 28 nm, 22 nm, 20 nm, 16 nm, 14 nm, 10 nm, 7 nm, 5 nm, or 3 nm [abstract; col. 4:30-35; col. 5:5-10].

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (KR 101647797 B1) and Chen (US 2015/0087991 A1)as applied to claim 1, and further in view of Rothberg (US 2015/0080724 A1).
Regarding claim 13, Wegener does not explicitly teach … and yet Rothberg teaches the ultrasound device of claim 1, wherein the integrated digital processing circuitry is configured to operate at an operating voltage in a range of approximately 0.45-0.9 volts [0082 “The power management circuit 118 may, for example, be responsible for converting one or more input voltages V.sub.IN from an off-chip source into voltages needed to carry out operation of the chip, and for otherwise managing power consumption within the device 100. In some embodiments, for example, a single voltage (e.g., 12V, 80V, 100V, 120V, etc.) may be supplied to the chip and the power management circuit 118 may step that voltage up or down, as necessary, using a charge 
It would have been obvious to supply the chips of Wegener, with the adjustable voltages of Rothberg so that higher voltages may be applied to transmit circuitry while lower voltages are supplied to digital processing circuitry as needed.
Regarding claim 14, Wegener does not explicitly teach … and yet Rothberg teaches the ultrasound device of claim 1, wherein the integrated digital processing circuitry is configured to operate at an operating voltage in a range of approximately 1-1.8 volts [0082 “converting one or more input voltages…into voltages needed to carry out operation of the chip…”].
It would have been obvious to supply the chips of Wegener, with the adjustable voltages of Rothberg so that higher voltages may be applied to transmit circuitry while lower voltages are supplied to digital processing circuitry as needed.
Regarding claim 15, Wegener does not explicitly teach … and yet Rothberg teaches the ultrasound device of claim 1, wherein the integrated digital processing circuitry is configured to operate at an operating voltage in a range of approximately 2.5-3.3 volts [0082 “converting one or more input voltages…into voltages needed to carry out operation of the chip…”].
It would have been obvious to supply the chips of Wegener, with the adjustable voltages of Rothberg so that higher voltages may be applied to transmit circuitry while lower voltages are supplied to digital processing circuitry as needed.

Response to Arguments
Applicant’s arguments, see pgs. 7-12, filed 3/15/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Chen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645